Citation Nr: 1340479	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right thumb disorder.

2.  Entitlement to service connection for a bilateral knee disorder, including as secondary to service-connected right and left ankle disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976, October 1977 to June 1982, and from May 1983 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Virtual VA claims file has been reviewed.  

This case was previously remanded by the Board in August 2013.  In August 2013, the Board found that additional development, including a VA examination, was necessary prior to adjudication of the issues on appeal, as listed above.  The requested VA examinations were provided in September 2013 and an additional SSOC was issued thereafter.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  The case has been returned to the Board.


FINDINGS OF FACT

1.  A chronic right thumb disorder was not manifest during service.  The veteran does not have a chronic right thumb disorder.

2.  There are no current residuals of a snake bite.

3.  Degenerative joint disease of the left knee with internal derangement is attributable to service.

4.  Degenerative joint disease of the right knee is attributable to service.


CONCLUSIONS OF LAW

1.  A right thumb disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Degenerative joint disease of the left knee with internal derangement was incurred in wartime service.  38 U.S.C.A. § 1110 ( West 2002); 38 C.F.R. § 3.303 (2013).

3.  Degenerative joint disease of the right knee was incurred in wartime service.  38 U.S.C.A. § 1110 ( West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in May 2008, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by medical professionals, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is an enumerated chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records show the Veteran was treated for complaints of right knee pain and swelling in July 1999.  A July 1999 MRI showed irregularity and thinning of the medial patellar cartilage with small knee joint effusion.  His August 1999 separation examination showed pain on movement of the right knee; the Veteran reported bilateral knee pain and that he was awaiting surgery.  

Service treatment records confirm a history of a snake bite in 1979.  According to such treatment records, he was absent from duty for 7 days due to hospitalization for the snake bite; the hospitalization records are not in the Veteran's claims file.  The Veteran's history of a snake bite was noted at the August 1999 separation examination, as well as periodic examinations during his service, but no findings from an evaluation of the area were noted; no residuals were noted, either.   

VA treatment records dated August 2001 through September 2008 show treatment for bilateral knee pain.  A May 2008 treatment record indicates that the Veteran reported that he was diagnosed with arthritis; the assessment was patellar femoral compartment syndrome.  

December 2008 and April 2013 letters from Lacamas Medical Group suggest that the Veteran's degenerative joint disease might have been caused by his military service, including his service-connected ankle disabilities.  The Veteran testified before the undersigned that his bilateral knee disorders are related to his service, including his service-connected right and left ankle disorders.

December 2008 and April 2013 letters from Lacamas Medical Group, as well as the Veteran's May 2013 testimony before the undersigned VLJ, indicate that the Veteran experiences decreased grip strength, pain, and numbness of the right thumb.  The Veteran also testified that he has a scar on his thumbnail from the snake bite.  The letters from Lacamas Medical Group associate the Veteran's right thumb symptoms with the 1979 snake bite.  

Records from E. N., F.N.P. dated 2005 through 2008, show that the Veteran complained of joint pain of the knees beginning in November 2005.  In May 2008, he complained of numbness of his hands, with a sensation that his hands are asleep, and with no strength or grip strength; he reported a history of a snake bite of the right thumb.  He also reiterated his ongoing complaints of knee problems for 3-4 years.

A June 2008 VA diabetes examination indicates that the Veteran had numbness from his elbows to the fingers related to his diabetes mellitus; he complained of tingling. The diagnosis was diabetes mellitus, Type II, with peripheral neuropathy of the upper and lower extremities.

The Veteran was afforded a VA hands and fingers examination in September 2013.  According to the report, the Veteran reported a history of a snake bite of the right thumb in 1979.  He also reported that he was right hand dominant.  He denied functional loss of the hands and flare-ups, other than complaints of functional loss of the right thumb due to loss of sensation.  Following a physical examination, review of the claims file, and an interview, the VA examiner concluded that the Veteran did not have any residuals of the snake bite, including a scar.  The VA examiner noted that the Veteran had no complaints related to the in-service snake bite during service or thereafter, and that the Veteran's service separation neurological examination was normal; the Veteran had no complaints related to the snake bite at that time.  

The Veteran was also afforded a VA joints examination in September 2013.  According to that report, the Veteran has been diagnosed with degenerative joint disease of the left knee with internal derangement and degenerative joint disease of the right knee.  The Veteran reported that his left knee pain began in 2000, and that his right knee pain began in 1997.  The Veteran also reported that he had arthroscopic surgery in 2007 for the internal derangement of the left knee.  The Veteran related that his physicians told him that his knee disorders are "interconnected" with his ankle disorders.  Following a physical examination, an interview, review of the claims file and x-rays, the VA examiner opined that there was "no basis in medical fact" to support an assertion that the knee disorders are caused or aggravated by his service, including his service-connected ankle disorders.  The VA examiner noted that there was no diagnosis of degenerative joint disease of either knee in service, and that, although the Veteran was diagnosed with a right knee medial collateral ligament strain in service, no "evidence of chronicity [was] identified."

Right Thumb

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  In this case, the Veteran must show that he has currently has a right thumb disorder due to disease or injury in service or caused or aggravated by service-connected disease or injury.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Veteran has reported that he has residuals of a snake bite to the right thumb.  The Board acknowledges that the Veteran was treated for a snake bite in service, and that it was noted in his service examinations, as well as in treatment records since service.  Thus, the Veteran is competent to relate that which is in the record.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, the weight of the evidence is against the existence of any residuals of the snake bite, particularly to the right thumb.  The evidence shows that service treatment records do not show any complaints, treatment, or diagnoses of a right thumb disorder, or any other residuals of a snake bite, during or after service.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  In fact, the Veteran was not treated for any complaints related to his right thumb or the 1979 snake bite during the remainder of service, and he did not allege any right thumb complaints related to his service until 2008, contemporaneous to his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Likewise, the Board points out that the Veteran's complaints of numbness of the hands and decreased grip strength have been associated with his service-connected diabetes mellitus with peripheral neuropathy of the bilateral upper extremities.  VA is precluded from compensating the Veteran for the very same symptoms as those that are part and parcel of an already service-connected disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Here, we have lay evidence to the effect that there was some right hand and thumb pathology.  However, this positive evidence is remarkably lacking in detail and clinical findings adequate to support any diagnoses of a current right thumb disorder related to the Veteran's 1979 snake bite.  Although the evidence remains competent, the lack of supporting evidence of a diagnosis for renders such lay and medical evidence to be of little probative value.  We find that the in-service findings and absence of a current disability due to disease or injury are far more probative than the prior complaints and the Veteran's lay opinion.

Here, the most probative and credible evidence, consisting of objective medical evidence, establishes that the appellant does not have a right thumb disorder.  The preponderance of the evidence is against the claim and there is no doubt to be resolved. As such, there is no evidence that the incidental findings are of any clinical significance.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Left and Right Knees

The Board finds that the evidence of record supports the Veteran's contention that he has right and left knee disorders related to service.  The Board finds that the Veteran's post-service right and left knee complaints began within one year of service and continued since that time.  Likewise, the Veteran's right knee disorder manifested in service; he was seen service for complaints related to a ligament strain of his right knee in July 1999, and reported bilateral knee pain at separation.  The Board acknowledges that a diagnosis of degenerative joint disease of the knees is not shown prior to separation from service (it is unclear from the record as to when degenerative joint disease was initially diagnosed), but that his arthritis was later confirmed by x-ray, and that the Veteran reported complaints of bilateral knee pain at his August 1999 separation examination.  In addition, he has consistently sought treatment for his bilateral knee pain in the years since service; he credibly reported a lengthy history of complaints and treatment for his right and left knees.  More importantly, this Judge finds the Veteran's report of an in-service onset of degenerative joint disease with internal derangement of the left knee and degenerative joint disease of the right knee to be credible, and supported by the evidence of record.  Therefore, the Board finds that service connection for degenerative joint disease with internal derangement of the left knee and degenerative joint disease of the right knee is warranted.



ORDER

Entitlement to service connection for a right thumb disorder is denied.

Entitlement to service connection for degenerative joint disease of the left knee with internal derangement is granted.

Entitlement to service connection for degenerative joint disease of the right knee is granted.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


